DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-2 and 19-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/29/2022.

Information Disclosure Statement
The examiner notes that the NPL reference filed 9/5/2019 has not been properly listed in the IDS under 37 CFR 1.98 (b)(5) as it merely cites “OTHER” and lacks pertinent information such as author, title, date, etc.

Specification
The abstract of the disclosure is objected to because it recites “Fig. 6” following the main body of the abstract, which appears to be a typographical error.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims objected to because of the following informalities:
Claim 18 recites “/or” in line 2. It appears that this should be amended to recite --and/or-- or simply --or--.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 3, 9, 10, 12, 13, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamamoto (JP2004203297, cited in IDS, with reference to translation).
Claim 3: Yamamoto discloses a method of forming a vehicle wheel (1), comprising the steps of: providing a wheel that includes a rim (4), a center disk (2), and a plurality of spokes (3), where the rim has a substantially-cylindrical barrel (9, 10) adapted to seal a tubeless tire ([0017]), where the center disk has a central bore (6) adapted for engagement with an axle of a vehicle, and where the plurality of spokes are adapted to connect the center disk to the rim (Fig. 2); and deforming one or more outwardly-facing surfaces of the plurality of spokes using one or more hammering or punching instruments ([0019] - even though the “back surface” of the wheel is treated, the surface 15 is outward facing with respect to the wheel).
Claim 9: The step of deforming includes the step of hammering or punching the one or more outwardly-facing surfaces of the plurality of spokes with a plurality of hammering or punching instruments (16) having a plurality of sizes of ball-peens or punching domes ([0028]).
Claim 10: The step of deforming includes the step of creating a dimpled texture in the one or more outwardly-facing surfaces of the plurality of spokes (a dimpled texture is implied by the pressing marks 17 and the shape of the tool).
Claim 12: The step of deforming includes the step of performing a metalworking process to create raised relief portions and/or sunken dimple portions (17) in the one or more outwardly-facing surfaces of the plurality of spokes ([0020]).
Claim 13: The raised relief portions and/or sunken dimple portions are circular (as implied by having a diameter as cited above).
Claim 18: The step of providing the wheel includes the step of gravity casting, pressure casting, or forging steel, magnesium, chromium, carbon fiber, or a metal alloy (e.g. casting or forging aluminum alloy - ([0016], [0019], [0031]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto in view of Nunes et al. (U.S. PGPub 2016/0368315).
Claim 4: Yamamoto discloses a method substantially as claimed except for plating the one or more outwardly-facing surfaces of the plurality of spokes with an overlaid layer of material including at least one of chromium, aluminum, nickel, copper, bronze, and tin. However, Nunes teaches plating one or more outwardly-facing surfaces of a plurality of spokes of a wheel with an overlaid layer (a wheel overlay) of material (e.g. metal - paragraph 29) including at least one of chromium, aluminum, nickel, copper, bronze, and tin (e.g. chrome - paragraph 8). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have plated the surfaces of the wheel with a similar plating/overlay in order to have aesthetically altered its appearance (paragraphs 1, 8).
Claim 7: Referring to Nunes, the step of plating further includes applying an adhesive (e.g. an adhesive strip) between the overlaid layer and the associated spoke (paragraph 38).
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto and Nunes et al. as applied to claim 4 above, and further in view of Kronemeyer et al. (U.S. PGPub 2013/0334869).
Yamamoto and Nunes teach a method substantially as claimed except for wherein the step of deforming includes the step of debossing the overlaid layer after the step of plating the one or more outwardly-facing surfaces of the plurality of spokes, or embossing or debossing the overlaid layer before the step of plating the one or more outwardly-facing surfaces of the plurality of spokes. However, Kronemeyer teaches a wheel cover having debossed dimples therein. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a step of debossing the overlaid layer of Yamamoto and Nunes in order to have improved its wind resistance, for example (paragraph 32). Regarding whether the debossing is performed before or after the plating, it appears that it would be done before the plating (application) of the overlay as it is part of the overlay prior to application (plating) according to Kronemeyer. However, it would have been obvious to have instead embossed after plating/application since it has been held that selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946). In either case, the process would have resulted in an embossed, applied layer on the wheel. Please note that in the instant application, paragraph 37, Applicant does not disclose any criticality for the claimed order of steps.
Claims 4, 8, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto in view of Liu et al. (U.S. PGPub 2015/0284836).
Claim 4: Yamamoto discloses a method substantially as claimed except for plating the one or more outwardly-facing surfaces of the plurality of spokes with an overlaid layer of material including at least one of chromium, aluminum, nickel, copper, bronze, and tin. However, Liu teaches plating (e.g. electroplating - paragraph 47) spokes of a wheel (spokes 18, coating applied to the entire wheel - paragraph 31) with an overlaid layer of material (44) including at least one of chromium, aluminum, nickel, copper, bronze, and tin (paragraph 45). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have plated the surfaces of the wheel as taught by Liu in order to have increased corrosion resistance (paragraph 2).
Claim 8: Referring to Liu, the step of plating further includes the step of electroplating the overlaid layer onto the one or more outwardly-facing surfaces of the plurality of spokes (paragraph 47).
Claims 16 and 17: Yamamoto discloses a method substantially as claimed except for priming and painting the plurality of spokes before the step of deforming the one or more outwardly-facing surfaces of the plurality of spokes and applying a protective coating over the one or more outwardly-facing surfaces of the plurality of spokes after the step of deforming the one or more outwardly-facing surfaces of the plurality of spokes. However, Liu generally teaches priming and painting (paragraph 32, either of the primer layers 36 and 42 could also be broadly considered paint) spokes (spokes 18, coating applied to the entire wheel - paragraph 31) and applying a protective coating (46) over the one or more outwardly-facing surfaces of the plurality of spokes (Id.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided primer, paint, and protective layers to the wheel spokes in order to have increased corrosion resistance (paragraph 2). The primer and paint are not necessarily applied prior to deforming. However, it would have been obvious to have primed and painted prior to deforming since it has been held that selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946). In either case, the process would have resulted in a primed, painted, and protectively coated and deformed wheel surface. Please note that in the instant application, paragraphs 40, 59, and 65-66, Applicant does not disclose any criticality for the claimed order of steps.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto in view of Hodges (U.S. PGPub 2012/0200144).
Yamamoto discloses a method substantially as claimed except for wherein the step of creating the dimpled texture includes creating a random pattern of dimples. However, Hodges teaches a method of forming dimples in an outer surface of spokes of a wheel (paragraphs 5, 13), wherein dimpled texture includes creating a random pattern of dimples (uneven or irregular - paragraph 12). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided dimples on the outer surface of the spokes of Yamamoto (e.g. in addition to those already provided by Yamamoto) in a random pattern as taught by Hodges in order to have improved cooling of the tire (paragraph 5).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto.
Yamamoto discloses a method substantially as claimed except for wherein the raised relief portions and/or sunken portions have varying depths. Yamamoto, for example, mentions forming the sunken portion 17 to a depth of “about 2mm” in an example ([0020]). However, the examiner notes that “varying depth” is broad, and one of ordinary skill in the art before the effective filing date of the claimed invention would have expected some variation in any manufacturing process, and so it would have been expected and thus obvious for the depth of the sunken portions to have varied by some degree since it is common for manufacturing processes to have tolerances. 
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto in view of Cromwell (U.S. Patent 1,490,592).
Yamamoto discloses a method substantially as claimed except for annealing the one or more outwardly-facing surfaces of the plurality of spokes before the deforming step. However, Cromwell generally teaches a method of making a wheel wherein during the making of wheels, blanks may be heat treated and annealed at various points to facilitate the formation of the wheels and increase the necessary strength in the finished structure (page 8, lines 13-18). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have annealed the one or more outwardly-facing surfaces of the plurality of spokes before the deforming step in order to have facilitated the formation of the dimples.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. PGPub 2004/0135424 discloses a dimpled disk for a bicycle wheel.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P TRAVERS whose telephone number is (571)272-3218. The examiner can normally be reached 10:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Matthew P Travers/Primary Examiner, Art Unit 3726